Citation Nr: 0835709	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-37 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from November 1953 to 
January 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 2005 
rating decision by the Milwaukee, Wisconsin, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
entitlement to the benefit currently sought on appeal.


FINDING OF FACT

Hearing loss first manifested years after the veteran's 
service and is not related to service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred or aggravated in 
service, nor may a sensorineural hearing loss be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1110, 1154, 5103-
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309, 3.385 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated July 2005, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the veteran was expected to provide.  
Additionally, in the November 2006 statement of the case, the 
veteran was notified of the way initial disability ratings 
and effective dates are established. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  The veteran has been medically evaluated in 
conjunction with his claim.  The duties to notify and assist 
have been met.

Legal Criteria

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

There must be medical evidence of a current disability, 
medical or lay evidence of in-service incurrence or 
aggravation of a disease or injury, and medical evidence 
linking the current disability to that in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999); Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest 
to a compensable degree within one year after discharge from 
service.  See 38 C.F.R. §§ 3.307, 3.309. 

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  
Analysis

The veteran served in the United States Air Force from 
November 1953 to January 1958.  According to his DD-214, his 
military occupational specialty was 30151B, radar navigation.  
The veteran reports that he served on the flight line and was 
exposed to aircraft noise on a regular basis.  He has also 
indicated that he was exposed to noise on an occasional basis 
during his post-service employment as a plumber and 
construction inspector.  However, it is his opinion that his 
hearing loss had its onset in exposure to aircraft noise 
during military service.

As a preliminary matter, the Board has considered whether 
presumptive service connection for sensorineural hearing loss 
is warranted in the instant case.  Although the veteran has 
received a diagnosis of bilateral sensorineural hearing loss, 
the evidence of record fails to establish any clinical 
manifestations of compensable sensorineural hearing loss 
within one year from discharge.  See 38 C.F.R. §§ 3.307, 
3.309.  Thus, the criteria for presumptive service connection 
have not been satisfied.  The Board will now address the 
issue of direct service connection on a nonpresumptive basis.   

The first question for consideration in evaluating a direct 
service connection claim is whether the competent evidence 
demonstrates a current disability.  In the present case, a VA 
audiological test dated August 2005 resulted in findings 
indicative of bilateral sensorineural hearing loss.  
Therefore, the first element of a service connection claim is 
satisfied.  

With respect to the second element of a service connection 
claim, that of in-service incurrence, service personnel 
records have been reviewed.  The veteran has attributed 
bilateral hearing loss to exposure to the noise of aircraft 
while in service.  The veteran's military occupational 
specialty was radar navigation.  A June 1957 medical 
examination indicates that the veteran was examined for 
purposes of maintaining flight status, and that he was 
assigned to a field maintenance unit at that time.  His 
statements regarding in-service exposure to noise are 
credible given the time, place, and circumstances of his 
service.  See 38 U.S.C.A. § 1154(a).  Thus, in-service noise 
exposure can be presumed.  Id.   The final question, 
therefore, is whether the evidence establishes a link between 
the veteran's current disability and his service.  

On his November 1953 enlistment examination, a whispered 
voice test showed normal hearing.  The only in-service 
complaint involving the veteran's ability to hear was in 
November 1954, when the veteran reported to sick call with 
what was noted as "ears plugged with wax."  The veteran's 
ears were irrigated, and there were no further complaints 
relating to the ears.

An audiogram conducted in June 1957 showed pure tone 
thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
n/a
5
LEFT
10
5
20
n/a
20

(The Board notes that service department audiometric 
examinations prior to November 1, 1967, are assumed to be 
American Standards Association (ASA) units and have been 
converted to International Standards Organization (ISO) units 
for proper comparison.)  The audiogram shows normal hearing 
for VA compensation purposes.

No audiogram was conducted during the veteran's January 1958 
separation examination.  However, both whispered and spoken 
voice testing showed normal levels. 

Post-service medical evidence includes a June 2005 private 
audiological examination; however, the results of the 
audiogram are uncertified, and the examination is therefore 
inadequate for VA rating purposes.  The veteran was afforded 
a VA examination in August 2005.  The examination found 
evidence of bilateral sensorineural hearing loss, greater on 
the right side than the left.  However, the examiner felt 
that it was less likely than not that the veteran's hearing 
loss was incurred in service, given the findings of a normal 
June 1957 in-service audiogram and a normal whispered voice 
test on discharge in January 1958.  No medical evidence has 
been submitted that rebuts the examiner's conclusion.  

The Board finds that a preponderance of the evidence is 
against a finding that the veteran's bilateral sensorineural 
hearing loss was incurred in service.  The Board is mindful 
of the finding in Hensley v. Brown, 5 Vet. App. 155 (1993), 
in which the United States Court of Appeals for Veterans 
Claims (Court) stated that 38 C.F.R.    § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing 
at separation from service.  However, no competent evidence 
has been submitted that relates the veteran's current 
disability to his service.  The August 2005 VA examiner found 
that there was no nexus between the veteran's current 
disability and his service based on the lack of evidence 
showing a hearing loss in service.  The VA audiologist is 
competent to render an opinion in this matter, and his 
conclusion is reasonably based upon the facts contained 
within the record.  Additionally, there is no evidence of in-
service treatment or complaints relating to hearing loss, and 
all hearing tests conducted during service and upon discharge 
were normal.  There is no medical evidence of hearing loss 
for almost 50 years following discharge.  Service connection 
for bilateral hearing loss is not warranted.

The Board acknowledges the veteran's belief that his hearing 
loss is causally related to active service.  However, he has 
not been shown to possess the requisite training or 
credentials needed to render a competent opinion as to 
medical causation.  As such, his lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App.  183, 186 (1997); 
Espiritu v. Derwinski, 2  Vet. App. 492, 494-95 (1992).

In conclusion, a preponderance of the evidence is against a 
finding that the veteran's hearing loss is causally related 
to active service.  Thus, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).



ORDER

Entitlement to service connection for hearing loss is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


